Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 1 of 10 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

ALBERTO HERNANDEZ

Plaintiff                                                        Case No. 1:19-CV-6093

v.                                                                JURY TRIAL DEMANDED
CAPE RESORTS, INC., entity d/b/a,
THE SANDPIPER BEACH CLUB

Defendant.
_________________________________/

                COMPLAINT AND DEMAND FOR INJUNCTIVE RELIEF


        Plaintiff, ALBERTO HERNANDEZ (hereinafter referred to as “Plaintiff”), individually

and on behalf of all other individuals similarly situated, hereby files suit against Defendant,

CAPE RESORTS, INC., entity d/b/a, THE SANDPIPER BEACH CLUB pursuant to the

Americans with Disabilities Act, Title III, 42 U.S.C. § 12181 et seq. (hereinafter referred to as

“ADA”), and alleges the following:

        1.     Plaintiff resides in Miami, Florida and is sui juris.

        2.     Plaintiff qualifies as an individual with disabilities as defined by the ADA.

        3.     Plaintiff is a father of two children, one of which attends Harvard University.

        4.     Plaintiff is a victim of a drunk driving accident. In late May 2009, Plaintiff was

rear-ended. Upon exiting his vehicle to inspect the damage, and, while stepping between his

vehicle and the vehicle that hit him, a third vehicle hit the car that had rear-ended Plaintiff. Upon

impact, Plaintiff’s leg was severed from the knee down. As a result of this amputation, Plaintiff

must use a prosthetic leg in order to ambulate.
     Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 2 of 10 PageID: 2



          5.     Plaintiff is unable to engage in the major life activity of walking without the use

 of assistive devices.

          6.     Plaintiff can only walk through the use of a prosthesis.

          7.     Plaintiff requires accessible handicap parking spaces located closest to the

 entrances of a facility.

          8.     The handicap and access aisles must have sufficient width so that Plaintiff can

 engage or disengage from a ramp into a vehicle.

          9.     Routes between handicap parking spaces and all features, goods, and services of a

facility must be level, properly sloped, sufficiently wide and without cracks, holes, or other

hazards that can pose a danger of tipping Plaintiff’s wheelchair, catching the wheels, or causing

the wheelchair and Plaintiff to fall over.

          10.    All areas of ambulation must be free from obstructions or unsecure ground that

make passage more difficult or impossible.

          11.    Amenities must be sufficiently lowered so that Plaintiff can access them.

          12.    Sinks must be at the proper height so that Plaintiff can roll their legs and chair

underneath to wash their hands.

          13.    Plaintiff requires grab bars in order to safely and comfortably use restroom

facilities.

          14.    Plaintiff’s wheelchair accommodation cannot be transported through doorways

that lack the proper width.

          15.    Because the accommodations in many locales are unable to meet the needs of

Plaintiff, they resort to meeting in places of public accommodation in order to find suitable

amenities based on their disability.



                                                   2
 	
     Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 3 of 10 PageID: 3



            16.   Plaintiff has decided to become an activist for ADA Compliance so that places of

public accommodation comply with the law.

            17.   Plaintiff is demanding that Defendant comply with Federal Law in providing

disabled persons information as to a hotel or motel’s accessibility features and descriptions of

those features on a hotel or motel’s website so that Plaintiff can ascertain whether Defendant’s

rooms, accommodations, and spaces meet the disability needs of Plaintiff.

            18.   Plaintiff is an advocate of the rights of similarly situated individuals as a “tester”

for the purpose of asserting Plaintiff’s civil rights in determining whether places of public

accommodations, specifically their websites, are in compliance with the ADA’s requirement

under 28 C.F.R. § 36.302(e)(1)(ii).

            19.   Defendant owns a place of public accommodation as defined by the ADA under

28 CFR § 36.201(a) and § 36.104. The property is called The Sandpiper Beach Resort, and is

located in Cape May County, New Jersey (hereinafter “the Property”).

            20.   Venue is proper because it is where the Defendant resides, or where Defendant

has purposely availed itself by establishing a business of public accommodation within the

district.

            21.   Because Defendant’s principle place of business is operated out of Cape May

 County, New Jersey, it is subject to the jurisdiction of this forum.

            22.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

 2202.

            23.   28 C.F.R. § 36.302(e)(1) imposes the following requirement:



                                                    3
 	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 4 of 10 PageID: 4



         Reservations made by places of lodging. A public accommodation that owns, leases (or leases
         to), or operates a place of lodging shall, with respect to reservations made by any means, including
         by telephone, in-person, or through a third party -
         (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
         make reservations for accessible guest rooms during the same hours and in the same manner as
         individuals who do not need accessible rooms;
         (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
         reservations service in enough detail to reasonably permit individuals with disabilities to assess
         independently whether a given hotel or guest room meets his or her accessibility needs;
         (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
         other guest rooms of that type have been rented and the accessible room requested is the only
         remaining room of that type;
         (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure that
         the guest rooms requested are blocked and removed from all reservations systems; and
         (v) Guarantee that the specific accessible guest room reserved through its reservations service is
         held for the reserving customer, regardless of whether a specific room is held in response to
         reservations made by others.

         24.      The regulations encapsulated in 28 C.F.R. § 36.302(e)(1) became effective on
March 15, 2012.
         25.      Further, pursuant to USCS Fed. R. Civ. Pro. Rule 4(k)(2), federal long-arm

jurisdiction exists as (1) the exercise of jurisdiction is consistent with the Constitution and the

laws of the United States, (2) the claim arises under federal law, and (3) Defendant is not subject

to the jurisdiction of any state.	 Regent Grand Mgmt., Ltd. v. Tr. Hosp. LLC, No. 18-21445-Civ,

2019 U.S. Dist. LEXIS 4829 (S.D. Fla. Jan. 9, 2019); See also Fraser v. Smith, 594 F.3d 842,

850 (11th Cir. 2010).

         26.      Based on the foregoing, and in the alternative, should this Court find that there is

no specific or general jurisdiction, Defendant subjected itself to federal long-arm jurisdiction of

the United States under Rule 4(k)(2).

         27.      Defendant, either itself or by and through a third party, implements, operates,

controls, and or maintains a website for the Property which contains an online reservations

system. This website is located at http://www.caperesorts.com/hotels/capemay/sandpiper.

         28.      The purpose of this website is so that members of the public may reserve guest

accommodations and review information pertaining to the goods, services, features, facilities,

benefits, amenities, and accommodations of the Property.

                                                          4
	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 5 of 10 PageID: 5



         29.   Consequently, due to the immediate aforementioned allegation, this website is

subject to the requirements of 28 C.F.R. Section 36.302(e).

         30.   Prior to commencement of this lawsuit, Plaintiff visited the Property’s website for

the purpose of reviewing an assessing the accessible features at the Property in order to ascertain

whether it meets Plaintiff’s individual disability needs by seeking descriptions of the disability

accommodations.

         31.   Plaintiff was unable to verify whether the Property contains adequate disability

accommodations for them because the website contained insufficient or no information with

respect to the following items: (1) handicap accessible parking near the entrance; (2) sufficient

parking space width to allow a ramp; (3) ramp access at all entrances and exits; (4) unobstructed

pathways from the parking lot to the entrance; (5) unobstructed pathways from the entrance to

the elevators; (6) unobstructed pathways from any of the key points of interest within the hotel

(elevator bank, coffee shop, restaurant, bar, gift shop, or other points of interest) to other key

points of interest; (7) sufficient door width to accommodate a wheelchair or walker in a

guestroom; (8) grab bars adjacent to and behind the toilet; (9) grab bars in the shower; (10) a

roll-in shower; (11) a roll-under sink; and (12) lowered guestroom amenities, which are among

other helpful descriptions offered or not offered within the property.

         32.   Plaintiff’s inability to verify this information is due to Defendant’s failure to

comply with the requirements imposed by 28 C.F.R. § 36.302(e).

         33.   Defendant’s non-compliance deprived Plaintiff of the equal opportunity to obtain

necessary information regarding goods, services, features, facilities, and accommodations

generally available to nondisabled persons when booking public accommodations at this

Property.



                                                 5
	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 6 of 10 PageID: 6



         34.   The violations present on Defendant’s website infringes on Plaintiff’s right to

equal treatment in the selection of a hotel and its accommodations that will suit Plaintiff’s

specific needs. Currently, the website deprives Plaintiff of the ability to make meaningful

choices for travel and discriminates against Plaintiff and others similarly situated by only

providing the information necessary for able-bodied persons to make informed booking

decisions.

         35.   The website does not identify and describe the accessible features of the Property

in enough detail to reasonably permit individuals with disabilities, including Plaintiff, to assess

independently whether this Property meets any specific disability requirements.

         36.   Simply using the word “accessible” is insufficient to comply with § 28 C.F.R.

36.302(e), as it does not identify or describe the Property’s disability features, nor does it allow

for independent assessment of the property to meet any specific disability needs prior to booking.

         37.   Prior to commencement of this action, Plaintiff sent Defendant a letter notifying

Defendant of non-compliance, seeking to remedy the situation, and otherwise offering to assist

Defendant in coming into compliance with the aforementioned laws.

         38.   At the time of filing of this lawsuit, Defendant failed to address the letter or

otherwise effectively communicate with Plaintiff to resolve the issues of this case.

         39.   Plaintiff intends to revisit Defendant’s or Defendant’s third-party agent’s website

and/or online reservation system in order to test it for compliance with 28 C.F.R. § 36.302(e)

and/or otherwise determine if the site provides enough information for Plaintiff to determine

whether the site comes into compliance with the guidelines of the aforementioned law.

         40.   Plaintiff has suffered and continues to suffer frustration and humiliation as a result

of the discriminatory conditions present at Defendant’s website. Plaintiff’s sense of isolation,



                                                 6
	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 7 of 10 PageID: 7



segregation, and discrimination prevents Plaintiff from full and equal enjoyment of the goods,

services, facilities, privileges, and accommodations available to the general public.

         41.   Plaintiff suffers and will continue to suffer direct and indirect injury as a result of

the aforementioned discrimination until Defendant is compelled to modify its website to comply

with the requirements of the ADA and continually monitor and ensure the website remains in

compliance.

         42.   Plaintiff has an existing, credible, realistic, and continuing threat of discrimination

from Defendant’s non-compliance with the ADA in regard to the Property’s website. Plaintiff

has reasonable grounds to believe that they will continue to be subject to this discrimination by

Defendant so long as the website remains unchanged.

         43.   Without immediate injunctive relief, Plaintiff and all others similarly situated will

continue to suffer this form of discrimination at the hands of Defendant.

         44.   Plaintiff is without an adequate remedy at law.

         45.   Plaintiff continues to suffer irreparable harm due to Defendant’s non-compliance

with the law and failure to allow Plaintiff to make informed decisions when deciding whether to

lodge at Defendant’s property.

         46.   Plaintiff has a substantial likelihood of success on the merits because Defendant’s

website as it stands both subjectively and objectively fails to comply with 28 C.F.R. § 36.302(e).

         47.   Granting injunctive relief would not contravene the public interest as persons with

disabilities and their protection under Federal Law is in the interest of the public, and the issue

can be remedied at the expense of a reasonable calculated effort by Defendant.

         48.   Plaintiff is entitled to recover attorney’s fees, costs, and litigation expenses from

the Defendant pursuant to 42 U.S.C. § 12205 and 28 C.F.R. § 36.505.



                                                 7
	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 8 of 10 PageID: 8



         49.   42 U.S.C. § 12188 empowers this Court with authority to grant Plaintiff

injunctive relief, including an order requiring Defendant to alter the subject website to make it

readily accessible, useable, and informative for Plaintiff and all other persons with disabilities as

defined by the ADA and 28 C.F.R. § 36.302(e); or by shutting down the website until such time

as Defendant cures its violations of the ADA.

         50.   In Haynes v. Hooters of Am., LLC, the court held that where a party seeks

injunctive relief to maintain a website in compliance with the ADA, amending the website to fix

ADA violations does not moot the injunction to the extent it seeks to require a party to maintain

its website in compliance with the ADA. 893 F.3d 781, 784 (11th Cir. 2018). As such, there

remains a live controversy regarding whether Plaintiff can obtain an injunction requiring

Defendant to make its website ADA compliant or maintain its compliance. Id.; See also

Campbell-Ewald Co. v. Gomez, 136 U.S. 663, 669 (2016) (explaining that mootness occurs "only

when it is impossible for a court to grant any effectual relief whatsoever to the prevailing party.

As long as the parties have a concrete interest, however small, in the outcome of the litigation,

the case is not moot.") (citations and internal quotation marks omitted).

         51.   Based upon the holding in Haynes v. Hooters of Am., LLC, Plaintiff is entitled to

continuing relief, as ordered and monitored by this Court, because websites are subject to change

at any moment.

         52.   The remedy requested, fixing the Property’s website so that it is compliant with

the ADA, is easily and inexpensively achievable.

         53.   Prior to the filing of this Complaint, Plaintiff—by and through its counsel—

contacted Defendant and alerted them of their non-compliance with Federal Law.




                                                 8
	
    Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 9 of 10 PageID: 9



         54.   Plaintiff has sent a letter to Defendant and its agents in addition to follow up

communications prior to filing this Complaint.

         55.   As of this date, Defendant’s website remains non-compliant. A copy of this

website is attached as Exhibit “A” hereto.

         WHEREFORE, Plaintiff respectfully requests this Court (1) issue a Declaratory

Judgment that determines that Defendant at the commencement of this subject lawsuit is in

violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28

C.F.R. § 36.302(e)(1)(ii); (2) grant injunctive relief against Defendant including an order that

Defendant revise its website to comply with the aforementioned laws and implement a policy to

monitor and maintain the website through continuing, supervised injunctive relief, even if the

website is temporarily changed, to ensure compliance; (3) award attorney’s fees, costs, and

litigation expenses to Plaintiff pursuant to 42 U.S.C. §12205 and/or C.F.R. § 36.505; and (4) any

other such relief as this Court deems just and proper.

                                             JURY DEMAND

         Plaintiff, DONNSON JIMENEZ demands a trial by jury of all issues so triable pursuant

to Rule 38 of the Federal Rules of Civil Procedure.

Dated: February 18, 2019.

                                      Respectfully submitted,

                                      /s/ Stamatios Stamoulis
                                      Stamatios Stamoulis
                                      New Jersey No. 1790-1999
                                      Stamoulis & Weinblatt LLC
                                      800 N. West Street, Third Floor
                                      Wilmington, DE 19801
                                      Tel: (302) 999-1540
                                      Email: stamoulis@swdelaw.com
                                      Counsel for Plaintiff



                                                 9
	
Case 1:19-cv-06093-NLH-AMD Document 1 Filed 02/18/19 Page 10 of 10 PageID: 10



                             /s/ Avery S. Fenton
                             Avery S. Fenton (pro hac anticipated)
                             Florida Bar No. 118186
                             Legal Justice Advocates, LLP
                             6460 NW 5th Way
                             Fort Lauderdale, FL 33309
                             Tel: (202) 803-4708
                             Email: af@legaljusticeadvocates.com
                             Counsel for Plaintiff




                                      10
	
